United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0342
Issued: November 29, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 6, 2017 appellant filed a timely appeal from a December 1, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective March 10, 2017.
FACTUAL HISTORY
On July 11, 2002 appellant, then a 56-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that, while walking in rubber boots on that date, he slipped and fell, causing

1

5 U.S.C. § 8101 et seq.

injury to his left ankle and the right side of his back in the performance of duty.2 He stopped work
on July 12, 2002.
OWCP accepted the claim for left ankle contusion and lumbar sciatica.3 Appellant was
released to part-time work for two to three hours per day on November 20, 2002.
On a February 11, 2003 work capacity evaluation form (Form OWCP-5c) Dr. Kenneth
Hodor, a Board-certified orthopedic surgeon, noted that appellant could not perform his duties as
a letter carrier and restricted him to sedentary level work. He noted appellant could work for two
hours at a time when sitting with the ability to get up and move about with light walking. On
February 27, 2003 Dr. Hodor responded to an OWCP letter noting that, from an orthopedic
standpoint, appellant was unable to perform an eight-hour workday and he could not perform the
limited-duty job which had been created by the employing establishment.
Appellant had returned to work on February 3, 2003, but stopped work again on
February 6, 2003 and has not returned. OWCP subsequently paid wage-loss compensation on the
periodic rolls.
In April 2005, appellant was scheduled for a second opinion examination for OWCP to
determine his physical condition and his ability to return to work. In a report dated April 5, 2005,
Dr. Jerry S. Sher, a Board-certified orthopedic surgeon, noted that appellant had reached maximum
medical improvement (MMI) with no residuals in his left ankle, but that his lumbar spine condition
persisted and was chronic. He concluded that appellant was able to return to a full eight-hour
workday with restrictions. OWCP determined that a conflict had been created in the medical
evidence between Dr. Hodor and Dr. Sher as to appellant’s residuals from his injury as well as his
ability to return to work for an eight-hour workday. In a report dated September 9, 2005,
Dr. Mitchell R. Pollak, an impartial medical examiner Board-certified in orthopedic and
arthroscopic surgery, noted that appellant’s diagnosed conditions included lumbar spondylosis,
lumbar strain with lumbar disc bulging at the L4-5 and L5-S1 levels, and a resolved left ankle
condition. He noted that appellant was able to work, but with restrictions to avoid heavy lifting,
bending, prolonged standing, and/or walking.
Appellant continued to seek treatment with his attending physician. In a note dated July 7,
2008, Dr. Hodor examined appellant and noted that he was able to ambulate with a standard cane,
but observed that there was no isolated motor weakness at either lower extremity. He noted that
appellant had relocated to Arkansas where he lived with his wife in the woods, as he stated that he
could not get along with people. Medications were noted to be limited to Tylenol two to three
times per day. Dr. Hodor concluded that at that juncture appellant remained fully retired and was
unable to work in his previous job or in any work due to his inability to sit, stand, squat, or bend
with his lifting restrictions.

2

Appellant has a history of asthma, peptic ulcer disease, gastrointestinal bleeding, hepatitis, hypertension, and
arthritis. He also noted that he sustained a back injury when he was “blown off” a bunker while serving in Vietnam
in 1966.
3

The record reflects that appellant had preexisting lumbar spondylosis with degenerative disc disease and stenosis.

2

On July 27, 2011 OWCP notified appellant that it had scheduled a second opinion medical
evaluation to assess the status of his work-related condition, including the extent of disability and
appropriate treatment. In a report dated October 5, 2011, Dr. Thomas P. Rooney, a second opinion
physician Board-certified in orthopedic surgery, noted his findings on physical examination. He
reported that appellant was cooperative, tearful, anxious, and continuously groaned and jerked his
body. Appellant was able to stand and walk with most of his weight on a cane. Upon standing,
his cervical, thoracic, and lumbar spine was noted to have normal curvature. Appellant was noted
to complain of pain mostly in the lumbosacral spine, but straight leg raising, sitting, and supine
were all negative. There was no swelling in the left ankle and there was full motion with no
instability. Dr. Rooney concluded that appellant was able to return to work in his regular position
for eight hours per day.
In a June 2, 2014 report, Dr. Hodor noted that he saw appellant, who was ambulating with
a standard cane in his right hand. He explained that appellant and his wife were still living in
Arkansas, which took about three days for them to drive in to Florida. Dr. Hodor indicated that
appellant had to change position frequently because of the persistent pain and burning sensation
to the right of the midline at L4-5, L5-S1. He also noted that the pain radiated into the right lower
extremity primarily in the S1-S2 dermatome, but at times overlying the L5 dermatome proximal
to the knee. Dr. Hodor advised that appellant was placed on hypnotic now, which helped with his
mood swings and agitation, which he noted were improved. He also indicated that appellant was
on blood pressure medication with no recent history of any problems in conjunction with the
medication he was taking for his ongoing orthopedic problem. Dr. Hodor indicated that
appellant’s pain was primarily neuropathic in type with a sharp and shooting electric-type
sensation more to the right of the midline than left. He examined appellant and found that he had
difficulty bearing full weight on the right often keeping his heel off the ground. Dr. Hodor
explained that appellant related that it was easier for him to ambulate, but he explained to appellant
the importance of heel, foot flat, and push off gait to avoid progressive difficulty. He also found
ongoing hypertonicity within the paraspinal muscles at L3-4, L4-5, L5-S1; restricted motion by 50
percent in the left lateral bending and left lateral rotation. Dr. Hodor also indicated that appellant
had a positive right seated straight leg raise, negative on the left; intact motor power and
diminished appreciation to pinwheel in the L5-S1 dermatome distal to the knee. He advised that
he had explained the importance of appellant continuing his range of motion exercises for his back
and advised him to try and ﬁnd a gym that had an aquatic facility. Dr. Hodor also noted that
appellant was keeping his weight fairly stable and he had no adverse effects from his antiinflammatories. He related that he also prescribed Tramadol since appellant indicated that at times
the Naprosyn was not enough to eliminate all of his pain. Dr. Hodor indicated that he would see
appellant again in nine months.
OWCP continued to develop the claim and requested periodic updates. In the May 1, 2014
letter, it requested that appellant provide the letter to his physician for review and a comprehensive
medical report. OWCP requested an update with regard to whether the accepted work-related
conditions were still active and causing objective symptoms. It also requested that he provide an
update regarding appellant’s ability to work.
By letters dated June 29 and July 1, 2016, OWCP referred appellant for a second opinion
to assess the work-related condition. Dr. William F. Blankenship, a second opinion physician

3

Board-certified orthopedic surgery, was provided a SOAF, a set of questions, and the medical
record.
In a July 28, 2016 report, Dr. Blankenship noted his evaluation findings and reported that
appellant carried a cane on the right and had on a rigid cervical collar. He found no list, scoliosis,
or paraspinal muscle spasm, however, he noted that appellant indicated that his back hurts even in
the standing position. Dr. Blankenship found that clinically, no paraspinal muscle spasm could be
seen or palpated, the knee and ankle jerks were depressed, but equal bilaterally and straight leg
raising was negative bilaterally. He found no clonus or Babinski on either side. It was also
observed that there was no weakness of the anterior tibialis, extensor halluces tongue, short toe
flexors, or peroneals on either side.
Dr. Blankenship revealed that his examination of the left ankle demonstrated no swelling
or deformity and there was a negative Thompson’s test on the left ankle in which compression of
the call produced passive plantar flexion of the left foot and ankle. He found active dorsiflexion
was neutral and active plantar flexion was to 60 degrees past neutral. Dr. Blankenship diagnosed
sprain of left ankle, resolved and lumbosacral strain by history. He opined that the subjective
complaints remained what appellant exhibited, however, he found no objective findings of
radiculopathy regarding appellant’s lower back complaints. Dr. Blankenship also indicated that
the left ankle injury had resolved and would have resolved within 14 to 21 weeks of injury. He
advised that there were no other conditions that were associated with or could be aggravated by
his lower back and left ankle injuries, except for his preexisting back condition. Dr. Blankenship
noted that appellant was still taking medication for that prior injury, which occurred in 1994. He
concluded that there was no objective basis for an aggravation of a preexisting condition.
Dr. Blankenship further advised that there was no basis why he could not resume activities or full
duties. He opined that, with appellant’s large amount of subjective complaints, it was doubtful
that he would ever return to restricted duty. Dr. Blankenship noted that appellant briefly returned
to work and only worked one day.
On February 7, 2017 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits based upon the findings of the second opinion specialist, Dr. Blankenship. It
found that the weight of the medical evidence established that he no longer had residuals or
continuing disability from work due to his accepted employment injury. OWCP afforded him 30
days to submit additional evidence or argument if he disagreed with the proposed termination.
Appellant submitted a letter dated February 28, 2017 requesting additional time to obtain
additional medical evidence. He also described his condition and indicated that he continued to
live with pain from his injuries. Appellant also noted that he had been found 100 percent disabled
by the Department of Veterans Affairs. He also indicated that as far back as 2002, Dr. Hodor had
diagnosed lumbar radiculitis.
Appellant also submitted evidence previously of record. OWCP received a copy of an
August 27, 2002 report from Dr. Hodor, who diagnosed lumbar radiculitis and checked a box
marked “yes” advising that it was caused or aggravated by an employment activity. It also received
a copy of Dr. Hodor’s June 2, 2014 report and a form of the same date

4

On March 10, 2017 OWCP finalized the termination of appellant’s wage-loss
compensation and medical benefits, effective that date, finding that the medical evidence of record
failed to support continued residuals related to the work injury of July 11, 2002. It relied upon the
report of the second opinion physician, Dr. Blankenship, an orthopedic surgeon. OWCP explained
that the residuals related to the accepted work-related medical conditions had ceased and appellant
was no longer disabled from work as a result of the accepted injury on July 11, 2002. It found that
Dr. Blankenship provided a well-reasoned and unequivocal medical opinion based upon a
complete, accurate, and consistent history covering both factual and medical aspects of the case.
On March 21, 2017 appellant requested an oral hearing, which was held before an OWCP
hearing representative on September 18, 2017. No new evidence was received.
By decision dated December 1, 2017, OWCP’s hearing representative affirmed the
March 10, 2017 decision. She found that the report from Dr. Blankenship was unequivocal and
sufficient to carry the weight of the medical evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden of proof to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.5
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition which require
further medical treatment.7
ANALYSIS
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective March 10, 2017.
The Board finds that Dr. Blankenship’s July 28, 2016 second opinion report is sufficiently
well-rationalized and based upon a proper factual background such that it is entitled to carry the
weight in establishing that residuals of appellant’s employment injuries had ceased.
Dr. Blankenship provided an extensive review of appellant’s medical history, which included a
preexisting back condition, and reported his examination findings. He explained appellant
exhibited subjective complaints, but he found no objective findings of radiculopathy regarding
appellant’s lower back complaints. Dr. Blankenship also indicated that the left ankle injury had
resolved and would have resolved within 14 to 21 weeks of the date of injury. He advised that
4

Curtis Hall, 45 ECAB 316 (1994).

5

Jason C. Armstrong, 40 ECAB 907 (1989).

6

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

7

Calvin S. Mays, 39 ECAB 993 (1988).

5

there were no other conditions that were associated with or could be aggravated by his lower back
and left ankle injuries, except for his stated preinjury before the July 11, 2002 employment injury.
Dr. Blankenship noted that appellant was still taking medication for that injury, which occurred in
1994. He concluded that there was no objective basis for an aggravation of a preexisting condition.
Dr. Blankenship further explained that there was no basis why appellant could not resume
activities or full duties. He opined that with appellant’s large amount of subjective complaints, it
was doubtful that he would ever return to restricted duty. Dr. Blankenship noted that appellant
briefly returned to work and only worked one day. He explained that there were no objective
findings to support appellant’s subjective complaints in the lumbar spine and the left ankle
condition had resolved.
Subsequent to the evaluation by Dr. Blankenship and prior to the termination of benefits,
OWCP received copies of reports from Dr. Hodor dated August 27, 2002 and June 2, 2014. The
Board notes that these reports were previously of record. Moreover, the reports were from several
years prior to the termination and were irrelevant as they did not offer any opinion about the nature
or extent of appellant’s disability on or after March 10, 2017.8 Thus, the additional reports from
Dr. Hodor are insufficient to overcome or create a new conflict with the opinion of
Dr. Blankenship.
The Board finds Dr. Blankenship’s opinion to be probative evidence and reliable and
sufficient to justify OWCP’s termination of appellant’s wage-loss compensation and medical
benefits for the accepted conditions of left ankle contusion and lumbar sciatica. There is no
contemporaneous medical evidence of equal weight supporting appellant’s claim for continuing
disability compensation and medical benefits.9
On appeal appellant asserts that he continued to suffer from his employment-related
conditions and that Dr. Blankenship’s opinion was insufficient to meet OWCP’s burden of proof
to terminate his compensation and medical benefits. As found above, it met its burden of proof to
justify termination of benefits, effective March 10, 2017, as the medical evidence established that
appellant ceased to have any disability or condition causally related to the accepted employment
injuries.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective March 10, 2017.

8

See L.V., Docket No. 17-1260 (issued August 1, 2018).

9

See K.E., Docket No. 17-1216 (issued February 22, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the December 1, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 29, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

7

